         Case 1:18-cv-00262-RBW Document 11 Filed 12/17/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JUDICIAL WATCH, INC.,
                                                        Civil Action No. 1:18-cv-00262 (RBW)
         Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF
 JUSTICE,

         Defendants.


                                    JOINT STATUS REPORT

       Pursuant to the Court’s minute order of July 17, 2018, the parties hereby submit the

following joint status report.

       1.       This case concerns a Freedom of Information Act (“FOIA”) request submitted by

plaintiff to the Federal Bureau of Investigation (“FBI”), a component agency of defendant United

States Department of Justice. Plaintiff’s FOIA request sought copies of all records “located

within the larger collection of former Director [James B.] Comey’s records” as described in the

Second Declaration of David M. Hardy, which was filed on December 6, 2017, in CNN v.

Federal Bureau of Investigation, No. 17-cv-01167 (D.D.C.).

       2.       The parties have agreed to a partial reduction in the scope of plaintiff’s original

request. The FBI estimates that the request as revised still encompasses at least 8,000 potentially

responsive pages. The FBI has begun processing these potentially responsive pages.

       3.       The FBI is processing responsive documents pursuant to its proposed schedule of

processing 500 pages monthly and producing the non-exempt portions of the responsive records

included in each set of 500 pages on the 15th day of every month (or on the next business day if
           Case 1:18-cv-00262-RBW Document 11 Filed 12/17/18 Page 2 of 3



the 15th is not a business day). (Any excess by which one month’s processing total exceeds 500

pages may be applied against the next month’s obligation.)

       4.       The FBI’s productions to date are summarized in the following table:

                  No.      Date         Pages           Pages            Pages
                                        Processed       released in      withheld
                                                        whole or in
                                                        part
                  1        5/11/18      139             93               46

                  2        6/15/18      503             82               421

                  3        7/13/18      502             349              153

                  4        8/24/181     500             229              271

                  5        9/14/18      1100            1097             3

                  6        10/15/18     510             510              0

                  7        11/14/18     500             478              22

                  8        12/17/18     506             173              333

                  Totals                4260            3011             1249



       5.       To date, the FBI has processed 4260 pages.

       6.       The parties propose to submit another status report on or before June 17, 2019.




       1
           This release date was extended per agreement of counsel.
                                                  2
         Case 1:18-cv-00262-RBW Document 11 Filed 12/17/18 Page 3 of 3



Dated: December 17, 2018                   Respectfully submitted,
                                           CHAD A. READLER
                                           Principal Deputy Assistant Attorney General
                                           Civil Division

                                           MARCIA BERMAN
                                           Assistant Branch Director, Civil Division

 /s/Michael Bekesha                        /s/Carol Federighi
 Michael Bekesha                           CAROL FEDERIGHI
 D.C. Bar No. 995749                       Senior Trial Counsel
 JUDICIAL WATCH, INC.                      United States Department of Justice
 425 Third Street SW, Suite 800            Civil Division, Federal Programs Branch
 Washington, DC 20024                      P.O. Box 883
 Phone: (202) 646-5172                     Washington, DC 20044
                                           Phone: (202) 514-1903
 Counsel for Plaintiff                     Email: carol.federighi@usdoj.gov

                                           Counsel for Defendant




                                       3
